This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, STARITA, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                Julio C. RODRIGUEZ-VAZQUEZ
                      Fireman (E-3), U.S. Navy
                            Appellant

                             No. 202100243

                        _________________________

                         Decided: 26 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                            Jonathan T. Stevens

 Sentence adjudged 27 May 2021 by a special court-martial convened at
 Naval Submarine Base New London, Connecticut, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 8 months, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
           United States v. Rodriguez-Vazquez, NMCCA No. 202100243
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2